DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Species A2, B1, C1, D: substituted or unsubstituted alkylene group, E gold, and F a polymer comprising two or more amine groups in the reply filed on 7 January 2022 is acknowledged. Claims 1-3, 6, 7, 9, 11-17, 19 and 21 read on the elected group and species.
Claims 4, 5, 8, 10, 18, 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9, 11-17, 19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim as the metal does not antecedently refer to the organometallic species. For examination on the merits, weight will be given with proper antecedent to the organometallic species.
Claim 9 recites the limitation "the plurality of metal ions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9,16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badia et al (2006 Meet. Abstr. MA2005-01 1631.).
As to claim 1, Badia discloses a method for immobilizing a polyionic species (Title “polyelectolyte”) from a solution, the method comprising contacting the solution with a substrate comprising a plurality of oxidized organometallic species on a surface of the substrate (“These self-assembled monolayers allow one to electrochemically modulate surface interactions through potential induced changes in the surface charge density, adhesion and wetting properties. We have investigated the assembly of ionic surfactants and polyelectrolytes” which necessarily requires contact from a solution in any discernable manner”), wherein the metal comprises iron, 

As to claims 2, 3, and 6, Badia discloses using an organic linker, the cited alkanethiolate, which necessarily contains an alkylene group, and provides the organometallic species on a polymer backbone.

As to claim 7, Badia discloses using gold (“onto gold surfaces”).

As to claims 9 and 16, Badia disclose the precursor organometallic species of “ferrocenylalkanethiolates” in which ferrocene is oxidized to the ferrocenium ion thus presenting the coordinated iron ion.

As to claim 17, the polyelectrolyte of Badia must necessarily be a neutral compound or salt thereof, i.e. not neutral.

Claims 1-3, 6, 7, 9, 11-14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (Electrochimica Acta 55 (2010) 4468–4474).
As to claim 1, Davis discloses a method for immobilizing a polyionic species (Title Abstract. Polyelectrolyte) from a solution, the method comprising contacting the solution with a substrate comprising a plurality of oxidized organometallic species on a surface of the substrate (Fig. 1 with FUT which is oxidizedvia CV – section 2.3)  wherein the metal comprises iron, ruthenium, osmium, cobalt, or any combination thereof (iron in FUT as in Fig. 1)
As to claims 2, 3, and 6, Davis discloses using an organic linker, the cited 11-ferrocenyl-1- undecanethiol (FUT) (Section 2.1) which necessarily contains an alkylene group, and provides the organometallic species on a polymer backbone.

As to claim 7, Davis discloses using gold (Section 2.2).

As to claims 9 and 16, Davis disclose the precursor organometallic species of “ferrocenylalkanethiolates” in which ferrocene is oxidized to the ferrocenium ion thus presenting the coordinated iron ion. (See section 2.3)

As to claims 11-13, Davis further discloses applying a voltage to oxidize the plurality of precursor species using a potential bias between 0.1 and 1 V via one or more electrodes (Section2.3 “Ag/Agl electrode, Fig. 2 showing voltages applies).

As to claim 14, Davis further discloses applying the substrate with a polyionic species then applying potential (Section 3.2 of forming the layers and section 3.3 in examining the CV results thus applying the potential ).

As to claim 19, Davis discloses using a polycation with two or more amine groups )Fig. 1 PAH).

As to claim 21, Davis discloses wherein the solution comprises water (Section 2.1 “Milli-Q (>18 M) water was used in the preparation of all electrolyte solutions”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795